53 F.3d 331NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BARNABO STEEL CORPORATION d/b/a Galvanizers, Respondent.
No. 95-5071.
United States Court of Appeals, Sixth Circuit.
May 3, 1995.

Before:  BROWN, NORRIS, and SILER, Circuit Judges.

Judgment

1
On September 24, 1992, the National Labor Relations Board (the "Board") issued a decision and order in Case No. 7-CA-33224 finding the respondent had violated federal labor law and directing the respondent to taken certain remedial steps stated therein.  Upon the unopposed application of the Board, this court granted summary enforcement of that order.  See NLRB v. Barnabo Steel Corp., No. 93-5177 (6th Cir.  March 30, 1993) (unpublished judgment).  This court's mandate issued on April 21, 1993.


2
Subsequently, the Regional Director issued a compliance specification alleging the amount of monies due affected employees under the Board's decision and order as enforced by this court.  The respondent allegedly failed to file an adequate answer to the specification and General Counsel moved for transfer of the matter to the Board and for the entry of default judgment.  On September 15, 1994, the Board issued a supplemental decision and order setting forth the amount due each employee.  The Board now applies to this court for a supplemental judgment enforcing that order.  The respondent, who did not file any objections before the Board, has not filed an answer to the Board's application.  Under these circumstances, we conclude the Board is entitled to the relief sought herein.  See 29 U.S.C. Sec. 160(e).


3
It therefore is ORDERED and ADJUDGED that the Board's supplemental decision and order of September 15, 1994, in Case No. 7-CA-33224 is hereby enforced.  The respondent Barbabo Steel Corporation d/b/a Galvanizers, of Redford, Michigan, its officers, agents, successors, and assigns, shall make whole the individuals named below, by paying them the amounts following their names, plus interest and minus tax withholdings required by federal and state laws:


4
Matt Rainer           $   960.80
Leon Davis                820.00
Charles Lynch            1540.00
Ron Albert                820.00
Leroy Harris             1120.80
Shawn Dice                860.00
Keith Heslop              820.00
Terry Covert              860.00
Larry Ezell               960.80
Jerome Ezell              820.00
William Traffenset        820.00
Wallace Hodge             820.00
Charlie Grier             820.00
Lewis Grier               820.00
Gary Bedford              820.00
Fred Eaton                820.00
Norman Baggitt            820.00
Tim Conrad                820.00
Jim Conrad                820.00
John                      820.00
Dave                      820.00
Nick                      820.00
Marvin Willis             820.00
Jerry Salanni             820.00
Doug Cotton               820.00
Henry Atkins              820.00
Total               $ 22,702.40*


5
---------------



*  The total owed the employees was inadvertently specified as $22,702.42 in the compliance specification instead of $22,702.40.